Howell, J.
The motion to dismissthe appeal in this case is unfounded, ■ and must be overruled.
The defendant has appealed from a judgment, in the sum of one thous- and dollars damages, for Slander.
The words charged are clearly proven, s/aá are of a very defamatory nature ; but defendant’s counsel contends that they were uttered in an ebullition of passion, without malicious motive; and carry with them no pecuniary, responsibility. The circumstances detailed in the record, do not, in our opinion, bring this ease.within the application of -this doctrine. It is true, defendant gave .ven.t to a sudden, burst of passion ; but *323there was nothing in the language or conduct of the plaintiff on the occasion, to diet or excuse it; while the opprobrious epithets were repeated, by him in plaintiff’s shop, and on the banquette, and one of them again used in an interview sometime afterwards with one of the witnesses. The ruling in the-case of Mohrman v. Oshe, 17 A. 64, supports the decision in this.
Judgment affirmed.